Case: 21-50205      Document: 00516279408         Page: 1     Date Filed: 04/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 21-50205
                                                                              FILED
                                                                          April 13, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Shahied Summons,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:17-CR-249-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Shahied Summons, federal prisoner # 55633-060, appeals the denial
   of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.
   Summons argues that the district court improperly relied on U.S.S.G.
   § 1B1.13 in violation of United States v. Shkambi, 993 F.3d 388 (5th Cir. 2021).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50205      Document: 00516279408          Page: 2    Date Filed: 04/13/2022




                                    No. 21-50205


   He further contends that the district court failed to consider his post-
   sentencing rehabilitation or provide specific factual reasons for denying his
   motion. In addition, Summons moves this court for permission to file an out
   of time reply brief.
          We need not resolve whether the district court committed Shkambi
   error by treating the policy statement in § 1B1.13 as binding, see United States
   v. Cooper, 996 F.3d 283, 288 (5th Cir. 2021); Shkambi, 993 F.3d at 393,
   because the district court independently determined that compassionate
   release was not warranted based on its consideration of the 18 U.S.C.
   § 3553(a) sentencing factors. See Ward v. United States, 11 F.4th 354, 360-62
   (5th Cir. 2021); cf. Cooper, 996 F.3d at 288-89. The district court stated that
   it had completely reviewed Summons’s motion, which advanced his
   rehabilitation argument, and then cited specific § 3553(a) factors as its basis
   for concluding that relief was not warranted. See United States v. Chambliss,
   948 F.3d 691, 693-94 (5th Cir. 2020); § 3553(a)(1), (a)(2). The district court
   was not required to specifically address each argument raised by Summons.
   See Rita v. United States, 551 U.S. 338, 356 (2007); see also United States v.
   Chavez-Meza, 138 S. Ct. 1959, 1965 (2018).
          Because Summons has failed to demonstrate that the district court’s
   denial of his motion resulted from an “error of law or clearly erroneous
   assessment of the evidence,” the judgment of the district court is
   AFFIRMED. Chambliss, 948 F.3d at 693–94. His motion to file an out of
   time reply brief is GRANTED.




                                          2